Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered June 3, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statement to the police.
Judgment affirmed.
The detective who took the inculpatory statement from the defendant testified that at that time he was unaware of the pendency of any prior charges against him. Nevertheless, he asked the defendant if there were any charges pending against him, and if he had an attorney, and the defendant replied in the negative to both questions. Under the circumstances of this case, no further inquiry was necessary (see, People v Lucarano, 61 NY2d 138), and that branch of the defendant’s motion which was to suppress a statement made after a knowing and voluntary waiver of his Miranda rights was properly denied (see, People v Bertolo, 65 NY2d 111, 120; People v Servidio, 54 NY2d 951; People v Sanchez, 109 AD2d 761, 762).
We have considered the defendant’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Brown and Kooper, JJ., concur.